                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

BRYAN M. R.,

                Petitioner,                                       Civ. No. 19-8500 (KM)

       V.


CHARLES L. GREEN,                                                 MEMORANDUM AND ORIER

                Respondent.




        Petitioner, Bryan M. R..’ is an immigration detainee currently held at the Essex County

Correctional Facility, in Newark. New Jersey. On March 13, 2019, acting by counsel, he filed in

this Court a petition for writ of habeas corpus under 28 U.S.C.       §   2241.

        Petitioner challenges the propriety and duration of his present immigration detention.2

Under Rule 4 of the Rules Governing       § 2254   Cases (applied in this proceeding under Rule 1(b)

of the Rules Governing    §   2254 Cases), this Court has examined the petition and determined that

dismissal without receiving an answer and the underlying record is not warranted.

        Accordingly, IT IS this 25th day of March 2019




I        Consistent with guidance regarding privacy concerns in social security and immigration cases by
the Commillee on Court Administration and Case Management of the Judicial Conference of the United
States, petitioner is identified herein only by his first name and last initials.
2        Petitioner, who is detained under 8 U.S.C. § 1226(a), indicates that he “has tried to request bond
but has been unsuccessful.” He alleges that the presiding immigration judge, citing “an open municipal
court case,” responded to Petitioner’s bond-hearing request by “indicat[ing] that she would be denying his
request if [Petitioner] insisted on it.” Petitioner explains that his counsel then withdrew the bond request.
(See DE I ¶ 22.) Assuming this was a waiver, it was not necessarily intended to operate for all time. The
Petitioner has now been detained for eight months.
          ORDERED that the Clerk shall serve copies of the petition (DE I) and this memorandum

and order upon respondent by regular mail, with all costs of service advanced by the United

States; and it is further

          ORDERED that the Clerk shall forward a copy of the petition (DE I) and this

memorandum and order to the Chief, Civil Division, United States Attorney’s Office, at the

following email address: USANJ-HabeasCasesusdoj.gov; and it is further

          ORDERED that, within twenty-one (21) days after the entry of this memorandum and

order, respondent shall file and serve an answer that (1) responds to the allegations and grounds

in the petition and (2) includes all affirmative defenses respondent seeks to invoke; and it is

further

          ORDERED that respondent shall file and serve with the answer certified copies of all

documents necessary to resolve petitioner’s claim(s) and affirmative defenses; and it is further

          ORDERED that within ten (10) days of receipt of the answer, petitioner may file a reply

to the answer; and it is further

          ORDERED that within seven (7) days of petitioner’s release, by parole or otherwise, as

well as any change in the basis for petitioner’s immigration detention, respondent shall

electronically file a written notice of the same with the Clerk.

          BECAUSE THE ONLY AVAILABLE RELIEF IS LIKELY TO BE AN ORDER

TO HOLD A BOND HEARING, THE GOVERNMENT IS URGED TO CONSIDER

WHETHER IT WILL CONSENT, AND IF SO, TO DO SO PROMPTLY.




                                                                   /Ct K
                                                              KE&ITN MCNULTY                      -
                                                              United States District Judge
